FILED
                           NOT FOR PUBLICATION                                DEC 16 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30207

              Plaintiff - Appellee,              D.C. No. 3:13-cr-00064-HZ-1

  v.
                                                 ORDER*
CYRUS ANDREW SULLIVAN,

              Defendant - Appellant.


                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                          Submitted December 12, 2014**
                               Seattle, Washington

Before: McKEOWN, TALLMAN, and OWENS, Circuit Judges.

       On April 15, 2013 and pursuant to a signed plea agreement, Cyrus Sullivan

knowingly and voluntarily pleaded guilty to making a threatening communication in

violation of 18 U.S.C. § 875(c) through use of electronic communications, including


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Internet. We have examined the terms of Sullivan’s waiver of appeal and find that

its scope is unambiguous and precludes an appeal of the challenged terms of

supervised release:

      Defendant knowingly and voluntarily waives the right to appeal from
      any aspect of the conviction and sentence on any grounds, except for a
      claim that the sentence imposed exceeds the statutory maximum penalty.
      Should defendant seek an appeal, despite this waiver, the USAO may
      take any position on any issue on appeal. Defendant also waives the
      right to file any collateral attack, including a motion under 28 U.S.C.
      § 2255, challenging any aspect of the conviction or sentence on any
      grounds, except on grounds of ineffective assistance of counsel, and
      except as provided in Fed. R. Crim. P. 33 and 18 U.S.C. § 3582(c)(2).

Plea Agreement ¶ 12 (emphasis added); see also United States v. Joyce, 357 F.3d 921,

923–25 (9th Cir. 2004) (plea agreement waiver of “any aspect of the sentence imposed

in this case” included waiver of right to appeal special conditions of supervised

release).

      The only possible exception that may apply to Sullivan’s waiver of appeal is if

the sentence is illegal because it “exceeds the permissible statutory penalty for the

crime or violates the Constitution.” United States v. Bibler, 495 F.3d 621, 624 (9th

Cir. 2007). We have examined special conditions of supervised release 7 and 8 and

conclude that they are not illegal. See United States v. Goddard, 537 F.3d 1087,

1089–90 (9th Cir. 2008); United States v. Rearden, 349 F.3d 608, 620–21 (9th Cir.

2003). Because the use of a computer and the Internet was “essential to the


                                         2
commission of” Sullivan’s crime, United States v. Antelope, 395 F.3d 1128, 1142 (9th

Cir. 2005), and because the conditions are “not absolute,” but permit access

subsequent to approval by Probation, the conditions “do[] not plainly involve a greater

deprivation of liberty than is reasonably necessary,” Rearden, 349 F.3d at 621. See

also 18 U.S.C. § 3583(d).

      DISMISSED.




                                          3